Title: Thomas Jefferson to Jonathan & Thomas Foster, 23 January 1810
From: Jefferson, Thomas
To: Foster, Jonathan & Isaac


          
             
                     Monticello 
                     Jan. 23. 1810.
          
          
		  Th: Jefferson returns his thanks to Messrs J. & Thomas Foster for the Prospectus of their paper. he
			 would willingly have become a subscriber, but that, attached to reading of a very different kind, & to other pursuits, he has ceased to read
			 newspapers & consequently to subscribe for them. he prays them therefore to recieve this apology,
			 with his best wishes for the success of their paper & their own welfare & prosperity.
         